Citation Nr: 1426859	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an extension of a temporary total disability rating following left shoulder surgery from April 13, 2011 to June 1, 2011.


REPRESENTATION

The Veteran is represented by:  Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1995.

With respect to the issue of entitlement to service connection for left ear hearing loss and sleep apnea, these matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  With respect to the issue of entitlement to an extension of a temporary total disability rating for left shoulder surgery, this matter comes before the Board on appeal from a September 2011 rating decision by the RO.

During the pendency of this appeal, the Veteran submitted a separate claim of entitlement to a temporary total disability rating following a March 27, 2012 left shoulder surgery, which was granted via a May 2012 rating decision.  The effective dates for this period are from March 27, 2012 to June 1, 2012.  The Veteran did not perfect an appeal of the May 2012 rating decision and, thus, the Board does not have jurisdiction to review the merits of this claim herein. 

In June 2012, the Veteran testified at a hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

In June 2012, the Veteran submitted several lay statements and an opinion that are pertinent to his claim of entitlement to service connection for sleep apnea.  He also submitted a contemporaneous waiver of Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304 (2013).  As such, the Board will consider these lay statements herein.

The issues of entitlement to service connection for left ear hearing loss and sleep apnea will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent surgery on his left shoulder on April 13, 2011. 

2.  A temporary total disability rating was assigned from April 13, 2011 to June 1, 2011, following left shoulder surgery.
 
3.  The preponderance of the evidence demonstrated that, from April 13, 2011 to June 23, 2011, the Veteran utilized a sling and/or immobilizer that more closely approximates therapeutic immobilization of his left shoulder.

4.  The Veteran's post-operative residuals following the April 13, 2011 left shoulder surgery did not include, and did not more nearly approximate, incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability rating surgery for left shoulder surgery necessitating convalescence from April 13, 2011 to June 1, 2011, have been met until July 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
§ 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2011 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Additionally, the May 2011 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence demonstrating that he underwent a surgical procedure and/or received medical treatment for a service-connected disability, which required a convalescence period of at least one month, or hospitalization of at least 21 days.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met with respect to the Veteran's claim, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent a VA examination in September 2011 in order to ascertain the severity of post-operative service-connected left shoulder.  The Veteran's claims file was made available to the examiner for contemporaneous review.  Further, the examiner reviewed the Veteran's statements and administered a thorough clinical evaluation.  As such, the Board finds that the September 2011 VA examination is adequate for purposes of adjudicating the Veteran's claim at issue herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VA official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 Board hearing, the Veteran was assisted by an accredited representative from the Minnesota Department of Veterans Affairs.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The representative and the Acting Veterans Law Judge asked questions to ascertain the course and severity of the Veteran's disability after the April 13, 2011 surgery.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Historically, the Veteran served on active duty from May 1985 to July 1995.  In May 2011, the Veteran submitted a claim of entitlement to a temporary total rating following an April 13, 2011 left shoulder surgery.  In a September 2011 rating decision, a temporary total rating was granted, effective from April 13, 2011 to June 1, 2011.  The Veteran perfected an appeal of this decision seeking an extension of the period during which the temporary total rating was assigned.  This claim was then certified to the Board for appellate review.

Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6-month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The Veteran has not asserted, and the evidence of record does not otherwise support finding that convalescence of a month or more was required subsequent to the April 13, 2011 left shoulder surgery.  Moreover, the Veteran did not assert and the evidence was not otherwise supportive of finding that convalescence due to the April 13, 2011 surgery was required on or after June 1, 2011.  Further, immobilization by cast, without surgery, of one major joint or more is not applicable, as Veteran's claim involves the April 13, 2011 left shoulder surgery.  As such, the Board finds that an extension beyond June 1, 2011 of the total disability rating assigned following the April 13, 2011 left shoulder surgery is not warranted on these bases.  38 C.F.R. § 4.30.  

Consequently, the salient issues are whether an extension beyond June 1, 2011 of the total disability rating is warranted based on the evidence of record demonstrating, or more nearly approximating (1) therapeutic immobilization of one major joint or more subsequent to the April 13, 2011 left shoulder surgery; or (2) severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, the necessity for house confinement, or the continued use of a wheelchair or crutches (regular weight-bearing prohibited).

The Board will begin with ascertaining whether the Veteran's post-operative course included therapeutic immobilization of his left shoulder.

Included in an April 13, 2011 operative report was a post-operative plan regarding the treatment and care of the Veteran's left shoulder.  Specifically, the Veteran was instructed to appear for a follow-up appointment in 10 to 14 days for dressing and suture removal.  Further, the Veteran was directed to undergo passive range of motion with a physical therapist.  After 6 to 8 weeks, the Veteran was to begin active assisted exercises, and after 12 weeks he was going to being active exercises.  The Veteran was cautioned to avoid internal rotation for 4 to 6 weeks in order to minimize stress on the posteriorly advanced and repaired portion of his rotator cuff. He was also prescribed a left shoulder sling and immobilizer.

On May 13, 2011, the Veteran appeared for a follow-up appointment.  His sutures were removed.  The plan regarding his post-operative treatment and care was reiterated.  The Veteran then acknowledged his understanding of the importance of not actively using his left shoulder to protect his repaired rotator cuff.

Private treatment reports demonstrated that the Veteran continued to utilize the left shoulder sling through at least June 13, 2011.  Specifically, a June 3, 2011 retreatment report showed that the Veteran was still using his sling, "but less now."  However, according to a June 6, 2011 treatment report, the Veteran endorsed still using the sling "quite a bit."  He was encouraged by his doctor/physical therapist to discontinue use of the sling by the end of that week.  On June 13, 2011, the Veteran stated that he was still using his sling, but "less" often.   Finally, a June 23, 2011 private treatment report showed that the Veteran no longer used the left shoulder sling.  Following June 23, 2011, the evidence of record showed that the Veteran underwent ongoing physical therapy and other treatment, but there was no indication that he continued to use a sling and/or immobilizer after June 23, 2011 (that is, until the March 27, 2012 left shoulder surgery, which is not at issue here).  

During the June 2012 Board hearing, the Veteran testified that he wore the left shoulder "harness" for eight weeks after the April 13, 2011 surgery, marking a removal sometime around June 13, 2011.  This testimony is supported by the evidence of record, as was discussed above.

The evidence of record demonstrated that the Veteran utilized a left shoulder sling and immobilizer through at least June 13, 2011, but no later than June 23, 2011.  It is unclear from the evidence whether references to the Veteran's use of the left shoulder sling in June 2011, also included use of the immobilizer.  There was no specific evidence demonstrating that the Veteran discontinued the use of the immobilizer during this period of time.  The evidence of record also demonstrated that the Veteran did not use the left shoulder sling and/or immobilizer on a constant basis following the April 13, 2011 surgery, as evident from his use of the words to describe the frequency of his use thereof (i.e., "quite a bit," "less" often, and "less").  

Based on the above, the Board finds that the Veteran's use of a left shoulder sling and immobilizer (harness) following the April 13, 2011 surgery more nearly approximated left shoulder immobilization for therapeutic purposes.  38 C.F.R. §§ 4.7, 4.30 (2013).  The Board finds that a shoulder is a major joint.  38 C.F.R. § 4.30(a)(2).  Further, the Board finds, with application of the benefit of the doubt, that the Veteran's left shoulder was immobilized for therapeutic purposes until June 23, 2011.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the criteria for extending the temporary total rating pursuant to 38 C.F.R. § 4.30 have been met from June 1, 2011 to June 23, 2011, but not after.

According to 38 C.F.R. § 4.30, the effective date of the total rating will be the date of the hospital admission and will continue for a period of 1, 2, or 3 months (plus any extension) from the first day of the month following such hospital discharge or outpatient release.  As such, the RO granted an effective date for the total rating of April 13, 2011, as this was the date of the Veteran's left shoulder surgery.  The RO then determined that a total rating was warranted for 1 month from May 1, 2011 (the first day of the following month of the Veteran's discharge from the hospital).  Thus, the total rating assigned by the RO was effective from April 13, 2011 to June 1, 2011.  Based on the above, the Board finds that the criteria for a total rating under 38 C.F.R. § 4.30 have been met throughout the majority of June 2011.  38 C.F.R. § 4.30(a)(2).  Thus, the Board finds that an extension of an additional month is warranted for the total rating associated with the Veteran's April 13, 2011 left shoulder surgery.  In other words, the Board finds that the total rating assigned following the Veteran's left shoulder surgery is warranted from April 13, 2011 to July 1, 2011.  Id.; 38 C.F.R. § 4.30.

As discussed above, the Veteran also asserted that his service-connected left shoulder disability was manifested by severe residuals following the April 13, 2011 surgery.  In order for an extension to be warranted on this basis, the severity of the post-operative residuals must meet or more nearly approximate incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, the necessity for house confinement, or the continued use of a wheelchair or crutches (regular weight-bearing prohibited).  38 C.F.R. §§ 4.7, 4.30.  Given that the Board has already granted an extension to July 1, 2011, it will focus on the severity of the Veteran's post-operative left shoulder residuals dated after then.

A July 14, 2011 private treatment report demonstrated that the Veteran complained of feeling "quite weak," and was not able to lift his left arm as high as he wished.  Active range of motion testing showed flexion to 136 degrees; abduction to 105 degrees; external rotation (at 90 degrees of abduction) to 60 degrees; and internal rotation (at 90 degrees of abduction) to 80 degrees.  According to this treatment report, with respect to pain, as of June 23, 2011, the Veteran rated his pain as 1 on a 10-point pain scale, while on July 14, 2011, the Veteran rated it as 0 on the 10-point scale.  The physical therapist deemed the Veteran's range of motion to be "good" for this stage of his recovery, but that his functional limitations were due to post-operative restrictions/healing; decreased range of motion; and decreased strength.  The prognosis for rehabilitation and achieve his stated goals was "good."

According to a July 19, 2011 treatment report, active left shoulder range of motion testing revealed flexion to between 90 and 95 degrees and abduction to between 80 and 85 degrees.

On July 28, 2011, the Veteran reported not having much discomfort, but endorsed continued weakness.  Physical examination revealed a fully healed surgical incision; passive forward flexion to 160 degrees; an active forward flexion to about 90 degrees.  With his arm at his side and his thumb up or down, the examiner noted a "fair amount" of weakness.  Distal neurovascular examination was intact.  The doctor expressed concern that the Veteran may have re-torn his left shoulder rotator cuff, but the Veteran reported that he was making "a little bit of progress."  Thus, the plan was for the Veteran to continue therapy and appear for a follow-up appointment in 2 to 3 months.

On August 3, 2011, the Veteran appeared for physical therapy.  At that time, the Veteran reported that his doctor instructed him to appear twice per week.  The physical therapist noted that the Veteran had not returned to work as his job involved the use of his upper extremities.  No new range of motion test results were obtained.  The assessment was that his range of motion was limited, and more aggressive mobilization and passive range of motion movement may help.  The next day, the Veteran reported that the return of his range of motion was coming slowly, but he had no strength in his left arm and could not raise it very high.  Ultimately, the physical therapist determined that the Veteran had "fair" passive range of motion in supine, but that he lacked strength to raise his arm in an upright position.  Concern was expressed that the Veteran may have a disruption in his left shoulder rotator cuff.

On August 10, 2011, the Veteran again denied pain and discomfort, but reported weakness.  Range of motion testing demonstrated flexion to 140 degrees (an increase of 4 degrees from July 14, 2011); abduction to 119 degrees (an increase of 14 degrees since July 14, 2011); external rotation at 90 degrees of abduction to 45 degrees (a decrease of 15 degrees since July 14, 2011); and internal rotation at 90 degrees of abduction to 72 degrees (a decrease of 8 degrees since July 14, 2011).  The physical therapist noted an improved active range of motion, but that there was "notable" weakness.

The Veteran continued with ongoing physical therapy from August 10, 2011 to September 7, 2011.  The specific details of the resulting reports need not be recited here.  It is sufficient to state that the Veteran reported pain on occasion, tightness, decreased range of motion, and weakness.

On September 7, 2011, the Veteran underwent a VA examination to assess the severity of his left shoulder symptoms.  During the examination, the Veteran endorsed going to physical therapy twice per week and that he was improving.  Despite this improvement, the Veteran reported pain, a decreased range of motion, and weakness.  He denied difficulties with activities of daily living.  Further, he stated that he was not working, but that he was attending school.  Physical examination did not reveal tenderness, effusion, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  The examiner described the surgical scar as 8.5 centimeters by .2 centimeters; lighter than surrounding tissue; non-tender; flat; no evidence of breakdown or adhesions; and it did not affect the underlying joint.  Range of motion testing showed abduction from zero to 110 degrees, with discomfort from 95 to 110 degrees; forward flexion from zero to 100 degrees, with discomfort from 90 to 100 degrees; external rotation from zero to 75 degrees, with discomfort from 60 to 75 degrees; and internal rotation from zero to 80 degrees, with discomfort from 75 to 80 degrees.  Strength was determined to the 5 on a 5-point scale for abduction, forward flexion, internal rotation, external rotation, elbow flexion, and elbow extension.  Additional testing was negative regarding impingement and instability.  The examiner then opined that there were no additional function limitations, including no additional loss of range of motion, during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.

Following the September 7, 2011 VA examination, the Veteran continued with physical therapy.  In January 2012, the Veteran's doctor found that he was capable of returning to work as long as there were restrictions on his lifting, including above his head. 

The Veteran underwent magnetic resonance imaging on February 9, 2012 that showed a re-tear of his left shoulder rotator cuff.   A second left shoulder surgery occurred on March 27, 2012.

In June 2012, the Veteran testified at a Board hearing with the undersigned.  During the hearing, the Veteran asserted that severe post-operative residuals were present following the April 13, 2011 surgery.  He endorsed "really no" range of motion, weakness, and constant pain, which he rated as a 5 or 6 on a 10-point scale.  He further stated that he could not do anything with his left arm.  He further contended that he underwent the second left shoulder surgery (occurring on March 27, 2012) consequent to the residuals of the April 13, 2011 operative procedure.

Preliminarily, the Board finds that the Veteran's assertions during the June 2012 Board hearing as to the severity of his left shoulder symptoms following the April 13, 2011 surgery are not credible.  As discussed above, treatment and physical therapy reports documenting his post-operative residuals clearly show that he regularly denied pain.  When he endorsed pain/discomfort, he rated it as 1 on a 10-point scale, not 5 or 6.  During the September 7, 2011 VA examination, the Veteran denied any difficulties with activities of daily living.  Further, although the Veteran's post-operative range of left shoulder motion was not full, the post-operative treatment and physical therapy records, as well as the September 7, 2011 VA examination, contradicted his assertion of experiencing "really no" range of motion.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  As for the assertion that post-operative residuals required the second left shoulder surgery, there is no competent evidence of record to support this assertion.  Indeed, the evidence of record demonstrated that the Veteran required the second left shoulder surgery due to a re-tear of his rotator cuff, not because of post-operative residuals.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions relating to medical matters such as this.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307.  Consequently, the Board finds that the Veteran's June 2012 testimony is contradicted by the evidence of record and, thus, is not probative.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Based on the above, the Board finds that the evidence of record demonstrated that the Veteran's left shoulder symptoms subsequent to the April 13, 2011 surgery primarily involved a reduced range of motion, slight to no pain/discomfort, tightness, and weakness, with limitation/restrictions on his ability to work.  Even with consideration that the Veteran may have re-torn his left shoulder rotator cuff as early July 28, 2011, and that his left shoulder disability and the surgical repair thereof were considered complicated, at no point did his left shoulder symptoms, following the April 13, 2011 surgery, meet or more nearly approximate severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, the necessity for house confinement, or the continued use of a wheelchair or crutches (regular weight-bearing prohibited).  38 C.F.R. §§ 4.7, 4.30(a)(2).  Thus, the Board finds that the preponderance of the evidence is against finding for an extension beyond July 1, 2011 on this basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 52.  


ORDER

Entitlement to an extension of a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, from April 13, 2011 to June 1, 2011, is granted to July 1, 2011.



REMAND

Pursuant to the Veteran's claim of entitlement to service connection for left ear hearing loss, he was provided a VA examination in January 2010.  As a result of this examination, the examiner opined that the Veteran's service treatment records did not demonstrate a "significant" puretone threshold shift and, thus, it was "not likely" that his left ear hearing loss was related to his in-service noise exposure.

In September 2010, a different VA examiner was asked to render a supplemental opinion regarding the Veteran's in-service puretone threshold shifts.  The examiner reviewed the Veteran's service treatment records and found that there was no significant puretone threshold shift with respect to the Veteran's left ear hearing acuity.  The examiner defined a "significant" puretone threshold shift as being 15 decibels or greater at any frequency.  Ultimately, the examiner opined that, based on the lack of a significant threshold shift, the Veteran's "military noise exposure does not show a causal relationship to the current impairment."

Generally, normal hearing is demonstrated by puretone thresholds from zero to 20 decibels.  Puretone thresholds higher than 20 decibels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board observes that the Veteran's puretone threshold at 2000 Hertz upon his enlistment was 15 decibels and, thus, was within the normal range.  His separation examination showed that his puretone threshold at 2000 Hertz had worsened by 10 decibels to 25, which indicates some degree of hearing loss.  Similarly, the Veteran's puretone threshold at 3000 Hertz upon enlistment was 20 decibels, which is within the normal range.  Upon separation, an audiological evaluation showed that his puretone threshold at 3000 Hertz had worsened by 10 decibels to 30, indicating some degree of hearing loss.  Further, upon enlistment, the Veteran's puretone threshold at 4000 Hertz was 25 decibels, which does not meet the regulatory requirement for a pre-existing left ear hearing loss, but is still evidence of some degree of hearing loss.  38 C.F.R. § 3.385 (2013).  Upon separation, his puretone threshold at 4000 Hertz also worsened by 10 decibels.

The examiners' opinions did not include consideration or discussion of the significance of the Veteran's normal left ear hearing at 2000 and 3000 upon his enlistment into active duty worsening to puretone thresholds that indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  The examiner's also failed to discuss the significance of the puretone threshold shift at 4000 Hertz.  Simply concluding that these shifts are insignificant is contrary to the holding in Hensley, which stands for the proposition that any downward shift must be considered.  As such, the Board finds that the January 2010 VA examination is not adequate for purposes of adjudicating the Veteran's claim, even with consideration of the September 2010 supplemental opinion.  As such, a remand is required in order to provide the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not provided a VA examination with respect to his claim of entitlement to service connection for sleep apnea.  The evidence of record clearly demonstrates a current diagnosis of sleep apnea.  The Veteran also submitted lay statements describing observable in-service symptoms purportedly related to sleep apnea.  The Veteran also submitted a letter from Salim Kathawalla, M.D., wherein doctor provides a "personal" opinion rather than a "professional" opinion that the Veteran's current sleep apnea was incurred during his active duty.  As such, the Board finds that there is an indication of an association between the Veteran's alleged in-service symptoms and his current sleep apnea.  Thus, a remand to provide the Veteran a VA examination is required in order to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the appropriate audiological examination to determine the nature and etiology of his current left ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims folder must be provided to and reviewed by the examiner. 

After a review of the entire evidence of record, including the Veteran's lay statements as to in-service noise exposure and the onset and course of his disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss was incurred in, etiologically due to, or aggravated by, his active duty, to include acoustic trauma. 

In rendering the opinion, the examiner is advised that normal hearing is demonstrated by puretone thresholds at any frequency from zero to 20 decibels.  Any puretone threshold above 20 decibels indicates that some degree of hearing loss is present.  As such, the examiner must consider and discuss the significance of the Veteran's puretone threshold shifts at 2000, 3000, and 4000 Hertz as demonstrated by comparing his enlistment and separation examinations.

The examiner is further advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases more likely and as likely support the contended causal relationship, while the phrase less likely weighs against the claim. 

A complete rationale for any opinion must be provided.

2.  The RO must afford the Veteran a VA examination pursuant to his claim of entitlement to service connection for sleep apnea.  The claims file must be made available to and reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the evidence of record, the examination findings, and with consideration of the lay statements of record, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea was incurred in or due to his active duty.  In so doing, the examiner must specifically comment upon the Veteran's service treatment records, the lay statement submitted by fellow service members, and Dr. Kathawalla's May 2012 "personal" opinion.

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

All rendered opinions must be accompanied by a thorough rationale.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


